Citation Nr: 1611394	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), beginning October 27, 2010.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army  from September 1967 to September 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  

The claim was remanded in February 2012, October 2013, July 2015, and October 2015.  The matter has been returned to the Board for appellate consideration.  In the July 2015 remand, the Board dismissed the Veteran's TDIU claim with respect to entitlement to TDIU prior to October 27, 2010.  Thus, entitlement to this benefit beginning October 27, 2010, is the only issue before the Board.  


FINDING OF FACT

The Veteran is unemployable due to his service-connected disabilities beginning on October 27, 2010. 


CONCLUSION OF LAW

The criteria for a TDIU have been met for the period beginning on October 27, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted. As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Since October 27, 2010, the Veteran has been in receipt of service-connected compensation benefits for rotary levoscoliosis and IVDS with narrowed disc space at L5-S1 with partial lumbarization of S1 (low back disability) at a 40 percent disability rating, right lower extremity radiculopathy associated with rotary levoscoliosis and IVDS with narrowed disc space at L5-S1 with partial lumbarization at a 20 percent disability rating, and left lower extremity radiculopathy associated with rotary levoscoliosis and IVDS with narrowed disc space at L5-S1 with partial lumbarization at a 20 percent, for a combined rating of 60 percent.  As these disabilities are all from a common etiology, they are to be considered as one disability for purposes of determining if the Veteran has met the percentage requirements under 38 C.F.R. § 4.16 (a), and the Board can state that the threshold schedular requirements for entitlement to TDIU have been met.  

At issue is whether the Veteran's low back disability and associated bilateral lower extremity radiculopathy render him unable to secure or follow any type of substantially gainful employment.  The Veteran ceased employment in 2008.  His professional career consists of employment in the construction industry.  The Veteran related being unable to secure employment as a result of his back disability.   Social Security Administration (SSA) records seem to corroborate this contention, as the Veteran is in receipt of SSA disability benefits for gastrointestinal difficulties, and, significantly, his back disability.  

In a March 2011 VA examination for the Veteran's back, the examiner found that the Veteran's service-connected back disability caused a decrease in the Veteran's ability to find employment as a construction worker.  With this statement as the sole VA opinion on the matter, the Board remanded the claim in the October 2013 Remand in order to provide a VA examination to determine whether the Veteran was unemployable due to his service-connected back and lower extremity disabilities.  

Subsequently, VA afforded the Veteran an examination and opinion in November 2013.  At the time of the examination, the Veteran had low back pain in the center, radiating down the right leg and also to the left buttock.  The pain in the right leg radiated down the back of the thigh and calf to the great toe.  The Veteran was on morphine at that time.  The examiner noted the Veteran's history of employment in construction post-service up until four years prior to that examination.  The examiner also noted a construction accident in which the Veteran's legs gave away, rendering the Veteran unable to move.  This was labeled by the examiner as an increase in low back pain and the development of right sciatica.  The Veteran was unable to walk for "a couple of months."  Given this history, the examiner concluded that the Veteran's low back disability with bilateral sciatica of the lower extremities prevented the Veteran from all normal physical and sedentary employment.  The Veteran had severe pain that required the constant use of a cane for ambulation.  The Veteran was on morphine, and was thus unable to drive, operate machinery, or do intensive intellectual activity.  Given the Veteran's training in construction work and his present inability to work in that capacity, the examiner concluded that the Veteran's service-connected disabilities prevented the Veteran from working.  

The Veteran subsequently underwent an examination for his spine in April 2015.  At that time, the examiner stated that the Veteran's lumbar issue "could at least as likely as not impact a physical/strenuous job" such as his former employment in construction.  The examiner did, however, state that it did not "totally impact" the Veteran's ability for gainful employment.  The rationale associated with this was that the Veteran could walk more than 250 feet without assistance.  The April 2015 examiner did not address any potential limitations with regard to sitting or lifting, either in an office or outdoor setting.  Also, the April 2015 examination involved nerve studies that revealed severe chronic sensory and motor peripheral neuropathy of the lower extremities, rather than lower extremity radiculopathy.  In light of this opinion, the Board again remanded the claim in October 2015 to obtain an opinion that fully addressed the degree of functional impairment the Veteran suffered as a result of his service-connected disabilities.

These issues were addressed in a November 2015 examination.  At that time, the examiner, who was the same examiner who provided the November 2013 VA examination, affirmed all findings made in the previous examination.  However, the examiner also noted the April 2015 studies which revealed severe chronic sensory and motor peripheral neuropathy.  The examiner noted that this condition was probably due to alcoholism.  However, the examiner noted that the new diagnosis does not alter the basic premise related to unemployability.  

In a December 2015 addendum opinion, a new examiner opined that it would require mere speculation to guess what role the Veteran's service-connected back condition now plays in the Veteran's unemployability plays, as it had been overshadowed by a non-service-connected condition.  The Board notes that this opinion essentially amounts to the examiner not being able to distinguish the symptoms of the Veteran's service-connected back condition prior to his on-the-job injury in 2008 and the symptoms present in the Veteran's back after that injury.  VA case law is clear on this point.  Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service-connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  

Thus, it is clear to the Board that while some examiners have noted two separate back conditions, one being the original service-connected condition, the other occurring as a result of a fall sustained during the Veteran's previous employment, the examiners' inability to fully distinguish the symptoms attributable to each results in all symptoms being considered as part of the Veteran's service-connected low back disability.  

In the aggregate, the Veteran's symptoms require treatment with Morphine.  The Veteran has difficulties with activities of daily living.  The Board also finds that the November 2013 and November 2015 examinations demonstrate that the Veteran is unable to drive, operate machinery, or do intensive intellectual activity.  That, coupled with the fact that the Veteran has been found disabled by SSA as a result of "disorders of the back", in pertinent part, leads the Board to find that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  Therefore, a TDIU is warranted beginning October 27, 2010.  


ORDER

Entitlement to a TDIU from October 27, 2010, is granted.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


